                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA            JS-6
                                   CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-05867-VAP-MRW                                Date September 6, 2019
 Title Monique Mahoe v. Westlake Imports, Inc., et al



 Present: The Honorable         VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


               BEATRICE HERRERA                                    Not Reported
                 Deputy Clerk                                     Court Reporter


    Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                 None Present                                     None Present


 Proceedings:       MINUTE ORDER (IN CHAMBERS) GRANTING PLAINTIFF’S MOTION TO
                    REMAND


       Plaintiff initially filed this action in Los Angeles Superior Court on December 18,
2018, alleging violations of state and federal law. (Doc. No. 4, Attach. 2.) Plaintiff
subsequently filed a First Amended Complaint (“FAC”) on June 21, 2019, removing
reference to the Los Angeles Sheriff’s Department as a defendant and naming Alex
Villanueva (“Villanueva”) in his individual capacity and as Sheriff of the County of Los
Angeles. (Doc. No. 3, Attach. 1.) Villanueva removed the case to federal court on July
9, 2019 (Doc. No. 3), and Defendant County of Los Angeles (the “County”) joined in the
notice of removal on July 10, 2019 (Doc. No. 11). Although Defendant Westlake Imports
(“Westlake”) was properly served while this case was pending in state court, and,
indeed, actively participated in litigation, the record does not show that Villanueva
sought or received consent from Westlake to remove the action.

       The federal removal statutes generally “authorize removal of ‘any civil action’ that
could have been filed in federal court originally. Thus, a party cannot remove only
certain claims, leaving other claims pending in state court.” Phillips & Stevenson, Rutter
Group Prac. Guide: Fed. Civ. Pro. Before Trial, Calif. & 9th Cir. Editions § 2:2210 (2019)
(quoting 28 U.S.C. §1441(a)). See also Dillon v. State of Miss. Military Dep't, 23 F.3d
915, 918 (5th Cir. 1994).

        Additionally, under 28 U.S.C. § 1446, all proper defendants in a state action must
join in the petition for removal. 28 U.S.C. § 1446(b)(2)(A); Prize Frize, Inc. v. Matrix

 Page 1 of 2                        CIVIL MINUTES – GENERAL           Initials of Deputy Clerk bh
(U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999) (superseded by statute on other
grounds). “Where fewer than all the defendants have joined in a removal action, the
removing party has the burden under section 1446(a) to explain affirmatively the
absence of any co-defendants in the notice for removal.” Prize Frize at 1266 (citing
Northern Illinois Gas Co. v. Airco Industrial Gases, 676 F.2d 270, 273 (7th Cir. 1982).

       It is unclear whether the removing Defendants intended to remove the entire
action or merely those claims that do not directly involve Westlake. The notice of
removal suggests Villanueva was seeking only to remove claims against which he was
a defendant (see Doc. No. 3, ¶ 5.), but he and the County later moved to dismiss
Westlake’s cross-complaint (Doc. No. 35).

      Whatever Villanueva’s intentions, removal here is defective. Under 28 U.S.C.
1441(a) (with one exception not applicable here), a defendant must remove an entire
action—not discrete claims within a suit. Thus, if Villanueva believes the claims against
himself and the County constitute a distinct action susceptible to removal, he fails to
understand clear and settled law.

       As such, all defendants, including Westlake, needed to join in the notice of
removal to make it effective, and Villanueva had the burden of explaining a lack of
unanimity, see Prize Frize at 1266. Here, there is no indication that Westlake consented
to removal, and Villanueva does not offer an explanation. The closest he comes is to
note, “Defendant and Cross-Complainant Westlake Imports is not named in the Sixth
and Seventh Claims [arising under § 1983], nor in the state tort claims against removing
defendants.” (Doc. No. 3, ¶ 5.) This attitude minimizes Westlake’s interests and rights,
suggesting incorrectly that the removing Defendants do not need Westlake’s consent
simply because they face different claims within the same action.

       The Court therefore GRANTS Plaintiff’s Motion to Remand and REMANDS this
action to the Superior Court of California, County of Los Angeles.


        IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES – GENERAL           Initials of Deputy Clerk bh
